DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19, 21-41, and 43-44 are pending and currently under consideration for patentability.    
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Response to Arguments
Applicant’s arguments, see remarks pages 1-6, filed 07/02/2022, with respect to the rejection(s) of claim(s) 1-19, 21-41, and 43-44 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin (WO 2019027809 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 40, the applicant claims an optional (1) a first hot melt adhesive layer (2)  a second hot melt adhesive layer; (3) and an occlusive film layer. These claim limitations will be interpreted as unnecessary to be disclosed by prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 13, 15, 40, and 43-44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (WO 2019027809 A1).

Regarding Claim 1, Lin teaches a wound care device (dressing, 50) (figures 2 and 3)  comprising: 
a single layer of fabric (paragraph 0105) having a wound contact surface (distal layer, 60) and a wound fluid reservoir surface (proximal layer, 70), 
wherein said wound contact surface (60) is comprised primarily of hydrophobic fiber (paragraph 0075 and 0076) and said wound fluid reservoir surface (70) is comprised primarily of hydrophilic fiber (paragraph 0077), said hydrophobic and hydrophilic fibers being intermeshed together in a jersey knit fabric construction (paragraph 0046 and 0105);
wherein said wound contact surface is coated with a layer of apertured silicone adhesive (paragraph 0051: distal layer of silicon with fenestrations)(paragraph 0073); and 
wherein said wound care device transports wound fluid uni-directionally from said wound contact surface (60) to said wound fluid reservoir surface (70) upon exposure to a wound (paragraph 0047: fluid travels into hydrophobic layer, hydrophilic layer helps fluid from going backwards).
Regarding Claim 13 Lin teaches the device of claim 1.  Lin further teaches a wound care device wherein said hydrophobic fiber is polyester fiber (paragraph 0046).
Regarding Claim 15 Lin teaches the device of claim 1. Lin further teaches  a wound care device wherein said device further comprises an elastomeric fiber (paragraph 047: The dressing may include polyester-polyurethane copolymer fiber (e.g. Spandex or Lycra) for stretchability and conformability).
Regarding Claim 40, Lin teaches a wound care device (dressing, 50) (figures 2 and 3)  comprising: 
 a single layer of fabric (paragraph 0105) having a wound contact surface (60) and a wound fluid reservoir surface (70), wherein said wound contact surface (60) is comprised primarily of hydrophobic fiber (paragraph 0075 and 0076) and said wound fluid reservoir surface (70) is comprised primarily of hydrophilic fiber (paragraph 0077), said hydrophobic and hydrophilic fibers being intermeshed together in a jersey knit fabric construction (paragraph 0046 and 0105); wherein said wound contact surface is coated with a layer of apertured silicone adhesive (paragraph 0051: distal layer of silicon with fenestrations)(paragraph 0073); 
a fluid retentive layer (70); 
optionally, an occlusive film layer (paragraph 0073); and 
wherein said wound care device transports wound fluid uni-directionally from said wound contact surface to said wound fluid reservoir surface upon exposure to a wound (paragraph 0047: fluid travels into hydrophobic layer, hydrophilic layer helps fluid from going backwards).
Regarding Claim 43 Lin teaches the device of claim 40.  Lin teaches a device, wherein said fluid retentive layer (70) is selected from the group consisting of foams, textile materials (paragraph 0046), alginates (paragraph 0099), superabsorbent polymers (paragraph 0037) , gels, and combinations or mixtures thereof.
In regard to Claim 44, Lin teaches a wound care device (50) comprising:
 a single layer of fabric  (paragraph 0105) having a wound contact surface (60) and a wound fluid reservoir surface (70) wherein said wound facing surface is comprised primarily of hydrophobic fiber (paragraph 0075 and 0076) and said wound fluid reservoir surface is comprised primarily of hydrophilic (paragraph 0077) fiber, said hydrophobic and hydrophilic fibers being intermeshed together in a jersey knit fabric construction (paragraph 0046 and 0105);
wherein said wound facing surface is coated with a layer of apertured silicone adhesive (paragraph 0051: distal layer of silicon with fenestrations)(paragraph 0073); and 
wherein said wound care device transports wound fluid uni-directionally from said wound facing surface to said wound fluid reservoir surface upon exposure to a wound (paragraph 0047: fluid travels into hydrophobic layer, hydrophilic layer helps fluid from going backwards).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 19, and 41 are rejected under 35 U.S.C. 103 as being unpatentable Lin (WO 2019027809 A1) in view of Munro (USPGPUB 2019/0000677 A1).

Regarding Claim 2 Lin teaches the device of claim 1. Lin fails to teach a device in which the layer of adhesives is a trilaminate.  Munro teaches compositions for applications to wounds (abstract; Figs. 1A-J), wherein a trilaminate layer of apertured (apertures, 102) silicone adhesive is utilized (paragraph [0142]). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive trilaminate similar to that disclosed by Munro in order to include all desired mediums as suggested by Munro in paragraph [0142]. 
Regarding Claim 3 Lin in view of Munro teaches the device of claim 2.  Lin fails to teach a device in which the layer of adhesives is a trilaminate.  Munro teaches a device wherein said trilaminate is comprised of a layer of skin contact silicone, a polyurethane material, and a pressure sensitive acrylic material (paragraph 142). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive trilaminate similar to that disclosed by Munro in order to include all desired mediums as suggested by Munro in paragraph [0142]. 
Regarding Claim 4 Lin in view of Munro teaches the device of claim 1. Lin fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive includes apertures having a size in the range from about 0.1mm to about 7mm.  Munro teaches a device wherein said layer of apertured silicone (paragraph 0142) adhesive includes apertures (102) having a size in the range from about 0.1mm to about 7mm (paragraph 142). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of apertures having a size in the range from about 0.1mm to about 7mm similar to that disclosed by Munro, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, one having ordinary skill in the art would be motivated to determine workable ranges of aperture size in order to optimize fluid absorption and wound breathability.
Regarding Claim 5 Lin in view of Munro teaches the device of claim 1. Lin fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive wherein said layer of apertured silicone adhesive exhibits a percentage of open area in the range from about 5 percent to about 95 percent. Munro teaches a device, wherein said layer of apertured (102) silicone adhesive exhibits a percentage of open area in the range from about 5 percent to about 95 percent (paragraph 081). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive, in which the percentage of open area in the range from about 5 percent to about 95 percent,  similar to that disclosed by Munro, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, one having ordinary skill in the art would be motivated to determine workable ranges of aperture size in order to optimize fluid absorption and wound breathability.

Regarding Claim 19 Lin teaches the device of claim 1.  Lin fails to teach fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive having approximately the same length and width. Munro teaches a device wherein the single layer of fabric and the layer of apertured silicone adhesive (abstract) having approximately the same length and width (figure 1(a, g, i)). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive with the same length and width similar to that disclosed by Munro in order to optimize moisture vapor transmission rate (paragraph 042), and to appropriately fit the wound surface. 
Regarding Claim 41 Lin teaches the device of claim 40.  Lin fails to teach a device wherein all the layers are the same length and width.  Munro teaches a device wherein all layers of the wound care device have approximately the same length and width (figure 1(A, G and I). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of Lin so that the layers all have the same length and width similar to Munro, since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the size of Lin so that the layers all have the same length and width similar to Munro, to keep fluid flow from obstruction when absorbed.

Claims 6-9, 12, 14, 16-18, 22-28, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable  by Lin (WO 2019027809 A1) in view of Canada (USPGPUB 2005/0037680 A1).
Regarding Claim 6 Lin the device of claim 1. Lin fails to teach a device with a silver-based antimicrobial finish. Canada teaches a wound care device having a topically applied silver-based antimicrobial finish (abstract) wherein at least said wound contact surface is further coated with a composition comprising at least one silver ion-containing compound (abstract) (paragraph 0002). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include an antimicrobial finish similar to that disclosed by Canada in order to provide optimal healing conditions (Canada, Paragraph 002). 
Regarding Claim 7 Lin in view of Canada teaches the device of claim 6. Lin fails to teach a device with a silver-based antimicrobial finish. Canada teaches a wound care device, wherein said at least one silver ion-containing compound is selected from the group consisting of silver ion exchange materials, silver particles (paragraph 008), silver salts (paragraph 005), silver glass (paragraph 040), and mixtures thereof. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a silver ion-containing compound similar to that disclosed by Canada in order to control microbial growth (Canada, Paragraph 002). 
 Regarding Claim 8 Lin in view of Canada teaches the device of claim 7. Lin fails to teach a device with a silver-based antimicrobial finish.  Canada teaches a device wherein said silver ion exchange material is selected from the group consisting of silver zirconium phosphate (paragraph 040), silver calcium phosphate, silver zeolite, and mixtures thereof. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Munro to include a silver ion-containing compound similar to that disclosed by Canada in order to control microbial growth (Canada, Paragraph 002).
Regarding Claim 9 Lin in view of Canada teaches the device of claim 6. Lin fails to teach a device with a silver-based antimicrobial finish.  Canada teaches a device wherein said silver ion exchange material is silver zirconium phosphate (paragraph 040). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Munro to include a silver ion-containing compound similar to that disclosed by Canada in order to control microbial growth (Canada, Paragraph 002).
Regarding Claim 12 Lin in view of Canada teaches the device of claim 6. Lin fails to teach a device that is non-electrically conductive.  Canada teaches a device, wherein said device is non-electrically conductive (paragraph 011). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin so that it is non-electrically conductive similar to that disclosed by Canada so that the device is safe to use for wound care (Canada, Paragraph 011).
Regarding Claim 14 Lin teaches the device of claim 1. Lin fails to teach a device with polyamide fiber.  Canada teaches a device wherein said hydrophilic fiber is polyamide fiber (paragraph 010). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydrophilic fiber of Lin to apply such specific microbicides on the surfaces of fabrics (Canada, Paragraph 010).
Regarding Claim 16 Lin in view of Canada teaches the device of claim 6. Lin fails to teach a device that contain a silver ion-containing compound in the reservoir.  Canada teaches wherein said wound contact and said fluid reservoir surfaces are coated with a composition comprising at least one silver ion-containing compound (paragraph 013). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include an antimicrobial finish similar to that disclosed by Canada in order to provide optimal healing conditions (Canada, Paragraph 002). 
 Regarding Claim 17 Lin in view of Munro teaches the device of claim 6. Lin and Munro fail to teach a device with antimicrobial efficacy.  Canada teaches a device wherein said wound care device exhibits antimicrobial efficacy (paragraph 001). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include an antimicrobial finish similar to that disclosed by Canada in order to provide optimal healing conditions (Canada, Paragraph 002). 
Regarding Claim 18 Lin in view of Canada teaches the device of claim 6. Lin fails to teach a device that is non-electrically conductive. Canada teaches a device wherein said device is non-electrically conductive (paragraph 011). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Munro so that it is non-electrically conductive similar to that disclosed by Canada so that the device is safe to use for wound care (Canada, Paragraph 011).
Regarding Claim 22, Lin teaches a wound care device (dressing, 50) (figures 2 and 3) comprising: 
a wound contact surface (60) and a wound fluid reservoir surface (70), wherein said wound contact surface (60) is comprised primarily of hydrophobic fiber (paragraph 0075 and 0076) and said fluid reservoir surface (70) is comprised primarily of hydrophilic fiber (paragraph 0077), wherein said hydrophobic and hydrophilic fibers are intermeshed together in a jersey knit construction (paragraph 0046 and 0105), and wherein said wound care device transports wound fluid uni-directionally from said wound contact surface to said wound fluid reservoir surface upon exposure to a wound (paragraph 0047: fluid travels into hydrophobic layer, hydrophilic layer helps fluid from going backwards); and wherein said wound contact surface is further coated with a layer of apertured silicone adhesive (paragraph 0051: distal layer of silicon with fenestrations)(paragraph 0073).
Lin is silent in regard to the wound contact surface being coated with a composition comprising at least one silver ion-containing compound.  Canada teaches a wound contact surface is coated with a composition comprising at least one silver ion-containing compound (abstract). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Munro to include a silver ion-containing compound similar to that disclosed by Canada in order to control microbial growth (Canada, Paragraph 002).
Regarding Claim 23 Lin in view of Canada teaches the device of claim 22. Lin fails to teach a device that is non-electrically conductive.  Canada teaches a device wherein said device is non-electrically conductive (paragraph 011). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin so that it is non-electrically conductive similar to that disclosed by Canada so that the device is safe to use for wound care (Canada, Paragraph 011).
Regarding Claim 24 Lin in view of Canada teaches the device of claim 22. Lin teaches wherein said hydrophobic fiber is polyester fiber (paragraph 0047).
Regarding Claim 25 Lin in view of Canada teaches the device of claim 22. Lin fails to teach a device wherein said polyester fiber is polyethylene terephthalate. Canada teaches a device wherein said polyester fiber is polyethylene terephthalate (paragraph 019). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydrophilic fiber of Lin to include a polyamide fiber similar to that disclosed by Canada so that the fiber is suitable substrates for receiving a topically applied silver-based antimicrobial finish (paragraph 019).
Regarding Claim 26 Lin in view of Canada teaches the device of claim 22. Lin fails to teach a device with polyamide fiber.  Canada teaches a device wherein said hydrophilic fiber is polyamide fiber (paragraph 010). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydrophilic fiber of Lin in view of Munro to include a polyamide fiber similar to that disclosed by Canada so that the fiber is suitable substrates for receiving a topically applied silver-based antimicrobial finish (paragraph 019).
Regarding Claim 27 Lin in view of Canada teaches the device of claim 26. Lin fails to teach a device with polyamide fiber.  Canada teaches a device wherein said polyamide fiber is nylon (paragraph 019). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydrophilic fiber of Lin in view of Munro to include a polyamide fiber similar to that disclosed by Canada so that the fiber is suitable substrates for receiving a topically applied silver-based antimicrobial finish (paragraph 019).
Regarding Claim 28 Lin in view of Canada teaches the device of claim 22. Lin fails to teach a device with polyamide fiber.  Canada teaches a device wherein said nylon is nylon 6 (paragraph 019). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hydrophilic fiber of Lin to include a polyamide fiber similar to that disclosed by Canada so that the fiber is suitable substrates for receiving a topically applied silver-based antimicrobial finish (paragraph 019).
Regarding Claim 31 Lin in view of Canada teaches the device of claim 22. Lin fails to teach a device that contain a silver ion-containing compound. Canada teaches a device wherein said at least one silver ion-containing compound is selected from the group consisting of silver ion exchange materials, silver particles (paragraph 008), silver salts (paragraph 005), silver glass (paragraph 040), and mixtures thereof. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a silver ion containing compound similar to that disclosed by Canada in order to provide optimal healing conditions (Canada, Paragraph 002). 
Regarding Claim 32 Lin in view of Canada teaches the device of claim 21. Lin fails to teach a device that contain a silver ion-containing compound. Canada teaches a device wherein said silver ion exchange material is selected from the group consisting of silver zirconium phosphate (paragraph 040), silver calcium phosphate, silver zeolite, and mixtures thereof. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin  to include a silver ion containing compound similar to that disclosed by Canada in order to provide optimal healing conditions (Canada, Paragraph 002). 
Regarding Claim 33 Lin in view of Canada teaches the device of claim 32. Lin fails to teach a device that contain a silver ion-containing compound. Canada teaches a device wherein said silver ion exchange material is silver zirconium phosphate (paragraph 040). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a silver zirconium phosphate similar to that disclosed by Canada for its antimicrobial properties (Canada, Paragraph 40). 

Claims 10, 11 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable Lin (WO 2019027809 A1)  in view of Canada (USPGPUB 2005/0037680 A1) as applied to claim 6 and 22 above, in further view of Munro (USPGPUB 2019/0000677 A1).
Regarding Claim 10 Lin in view of Canada teaches the device of claim 6.  Lin and Canada fail to teach a device with a binding agent consisting of polyurethane binders.  Munro teaches compositions for applications to wounds (abstract; Figs. 1A-J), wherein said composition further comprises a binding agent selected from the group consisting of polyurethane binders, acrylic binders, and mixtures thereof (paragraph 0084). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Canada to include a binding agent consisting of polyurethane binders similar to that disclosed by Munro so that the skin adhesive has low water absorption (Munro, paragraph 0084).  
Regarding Claim 11 Lin in view of Canada and Munro teaches the device of claim 10.  Lin and Canada fail to teach a device with a binding agent consisting of polyurethane binders.  Munro teaches a device, wherein said binding agent is a polyurethane-based material (paragraph 0084). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Canada to include a binding agent consisting of polyurethane binders similar to that disclosed by Munro so that the skin adhesive has low water absorption (Munro, paragraph 0084).  
Regarding Claim 34 Lin in view of Canada teaches the device of claim 22.  Lin and Canada fails to teach a device with a binding agent.  Munro teaches a device wherein said composition further comprises a binding agent (paragraph 030) . Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Canada to include a binding agent similar to that disclosed by Munro so that the device adheres to the skin (Munro, paragraph 030).  
Regarding Claim 35 Lin in view of Canada and Monroe teaches the device of claim 34.  Lin fails to teach a device with a binding agent consisting of polyurethane binders.  Munro teaches a device wherein said binding agent is a polyurethane-based material (paragraph 030). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin in view of Munro to include a binding agent consisting of polyurethane binders similar to that disclosed by Munro so that the skin adhesive has low water absorption (Munro, paragraph 0084).  
Regarding Claim 36 Lin in view of Canada teaches the device of claim 22. Lin fails to teach a device in which the layer of adhesives is a trilaminate.  Munro teaches a device, wherein said layer of apertured silicone adhesive is a trilaminate (Paragraph 0142). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive trilaminate similar to that disclosed by Munro in order to include all desired mediums (paragraph 0142).
Regarding Claim 37 Lin in view of Munro and Canada teaches the device of claim 36.  Lin fails to teach a device in which the layer of adhesives is a trilaminate.  Munro teaches a device wherein said trilaminate is comprised of a layer of skin contact silicone, a polyurethane material, and a pressure sensitive acrylic material (paragraph 0142) . Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive trilaminate similar to that disclosed by Munro in order to include all desired mediums (paragraph 0142).
Regarding Claim 38 Lin in view of Canada teaches the device of claim 22.  Lin fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive having a size in the range from about 0.1mm to about 7mm. Munro teaches a compositions for applications to wounds (abstract; Figs. 1A-J)  wherein said layer of apertured silicone (paragraph 0142) adhesive includes apertures (102) having a size in the range from about 0.1mm to about 7mm (paragraph 142). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of apertures having a size in the range from about 0.1mm to about 7mm similar to that disclosed by Munro, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, one having ordinary skill in the art would be motivated to determine workable ranges of aperture size in order to optimize fluid absorption and wound breathability.
Regarding Claim 39 Lin in view of Canada teaches the device of claim 22.  Lin fails to teach that the wound contact surface is coated with a layer of apertured silicone adhesive exhibits a percentage of open area in the range from about 5 percent to about 95 percent. Munro teaches a device, wherein said layer of apertured (102) silicone adhesive exhibits a percentage of open area in the range from about 5 percent to about 95 percent (paragraph 081).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound contact surface of Lin to include a layer of aperture silicon adhesive, in which the percentage of open area in the range from about 5 percent to about 95 percent,  similar to that disclosed by Munro, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, one having ordinary skill in the art would be motivated to determine workable ranges of aperture size in order to optimize fluid absorption and wound breathability.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable Lin (USPGPUB 2018/0140753 A1) in view of Canada (USPGPUB 2005/0037680 A1) as applied to claim 22 above, in further view of Gunn (USPGPUB 2010/0055157 A1).
Regarding Claim 29 Lin in view of Canada teaches the device of claim 22. Lin and Canada fail to teach a device with specific elastomeric fiber.  Gunn teaches methods of making antimicrobial articles (abstract) wherein said device (foam layer cohesive article) further comprises an elastomeric fiber (paragraph 065). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound care device of Lin in view of Canada to include an elastomeric fiber similar to that disclosed by Gunn in order to maintain a stretch of 700-800% before failure (Gunn, Paragraph 065).

Regarding Claim 30 Lin in view of Canada and Gunn teaches the device of claim 29. Lin and Canada fail to teach a device with specific elastomeric fiber.  Gunn teaches wherein said elastomeric fiber is spandex (paragraph 065). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the wound care device of Lin in view of Canada to include an elastomeric fiber similar to that disclosed by Gunn in order to maintain a stretch of 700-800% before failure (Gunn, Paragraph 065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/ Examiner, Art Unit 3781           
/ANDREW J MENSH/Primary Examiner, Art Unit 3781